Citation Nr: 1128568	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-37 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), anxiety, and major depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to October 2003 and from August 2004 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, inter alia, denied the Veteran's request for service connection for major depression and cannabis dependence (claimed as PTSD and depression).

The Board notes that while Veteran made a claim for service connection for specific psychiatric disabilities, the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include PTSD, anxiety, and major depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a low back condition and a traumatic brain injury have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran's acquired psychiatric condition, to include PTSD, anxiety, and major depression, is as likely as not the etiological result of stressors experienced during active duty service.


CONCLUSION OF LAW

An acquired psychiatric condition, to include PTSD, anxiety, and major depression, was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.       §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has an acquired psychiatric condition, to include PTSD, anxiety, and major depression, due to his active duty military service.  Though the regulations governing service connection for PTSD differ from those governing the Veteran's other claimed acquired psychiatric conditions, the Board will discuss all of the Veteran's contentions regarding his acquired psychiatric condition together, given the common symptomatology underlying all of these conditions.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The elements required to establish service connection for PTSD are similar to those required to establish service connection for other acquired psychiatric disorders.  With regard to PTSD, the evidence must establish: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat veterans).

If as in the present case, however, the record indicates that the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.  

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

As noted above, service connection for any acquired psychiatric condition, to include PTSD, anxiety, and major depression, requires evidence of a current disability.  See 38 C.F.R. § 3.304(f) (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the instant case, a March 2008 VA clinician noted that the Veteran had been diagnosed with PTSD.  Further, the Board notes that in the Veteran's April 2011 hearing, the Veteran's fiancée, who has a Ph.D. in educational psychiatry, characterized the Veteran's mental conditions as PTSD, major depressive disorder, and severe anxiety.  The Board finds that the Veteran's fiancée is competent to render such an opinion, and it finds her characterization of the Veteran's acquired psychiatric condition to be credible.  As such, the first element of a claim for service connection, medical evidence of a current disability, has been demonstrated.

With regard to the second Hickson element of an in-service event (or in the case of PTSD, an in-service stressor), the Board notes that a review of the Veteran's service records reveals no overt evidence that the alleged in-service events occurred.  The Veteran stated to the March 2008 VA clinician that he experienced stress as a result of engaging in training exercises as a combat trainer, and witnessing the death of one of his peers in such exercises.  Similarly, at the April 2011 hearing before the undersigned, the Veteran stated that he engaged in training exercises in which an explosion occurred, and experienced stress as a result of not knowing what would happen to him.  The Veteran further indicated that he was aware torture and killing of a number of close friends, and that he engaged in training at the National Training Center with a number of "dangerous items," that he was fired upon with live ammunition, and witnessed live fire events that "went wrong."  The Veteran further alleged that he was injured by a C4 plastic explosive in training.  In the Veteran's April 2011 hearing, the Veteran reported that he felt threatened and felt as if his life was in danger during active duty.  

The Veteran's separation documents indicate that the Veteran served as a patriot missile crewmember and an M1 armor crewman.  The Veteran is competent to provide evidence regarding what he experienced during service, and the Board finds his report of experiencing fear that his life was in danger in live-fire training to be credible and consistent with the circumstances, conditions, or hardships of the Veteran's service.  An in-service stressful event is therefore satisfied.

Service connection for an acquired psychiatric condition, to include PTSD, anxiety, and major depression, lastly requires a nexus between the Veteran's current symptoms and the Veteran's active duty military service.  See 38 C.F.R. § 3.304(f) (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this regard, the Board notes that the March 2008 VA clinician noted that the Veteran suffered from PTSD due to engaging in training exercises as a combat trainer, and witnessing the death of one of his peers in such exercises.  Further, at the Veteran's April 2011 hearing, the Veteran's fiancée, who, as noted above, is a therapist with a Ph.D. in educational psychology, attributed the Veteran's acquired psychiatric conditions to "his experience in the Army," and more specifically, to "concussive blasts" that he experienced, and "always being under pressure . . . that kind of stress."  The Board finds the assessments of the VA clinician and the Veteran's fiancée to be both competent and credible, and the record contains no contrary opinions of record regarding the connection between the Veteran's current acquired psychiatric condition and the stresses that he experienced in active duty military service.  

The Board has also considered the lay contentions of the Veteran that his psychiatric condition had its onset in service.  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a video hearing, the Board finds the Veteran's report of the onset of his psychiatric condition in service to be highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his acquired psychiatric disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence in the record, medical or otherwise, that contradicts the assertion of the Veteran of experiencing psychiatric difficulties in service.  The Board therefore finds that the medical evidence of record establishes a link between the Veteran's current acquired psychiatric condition and his experience in active duty military service.

In sum, the record shows a diagnosis of an acquired psychiatric condition, evidence of an in-service event or stressor, and medical evidence establishing a link between the Veteran's current symptoms and the in-service stressor.  For those reasons, the claim for entitlement to service connection for an acquired psychiatric condition is granted.


ORDER

Service connection for an acquired psychiatric condition, to include PTSD, anxiety, and major depression, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


